Exhibit 10.1

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of June 18, 2018 (this “Agreement”), is entered
into by and between Cheniere Energy Partners LP Holdings, LLC, a Delaware
limited liability company (the “Company”), and Cheniere Energy, Inc., a Delaware
corporation (“Parent”, and together with the Company, the “Parties” and each, a
“Party”).

RECITALS

WHEREAS, concurrently herewith, Parent, Columbia Acquisition Sub LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent (“Merger
Sub”), and the Company are entering into an Agreement and Plan of Merger (as it
may be amended from time to time, the “Merger Agreement”), pursuant to which
(and subject to the terms and conditions set forth therein) the Company will be
merged with and into Merger Sub, with Merger Sub as the sole surviving entity
(the “Merger”);

WHEREAS, as of the date hereof, Parent is the Record Holder and beneficial owner
in the aggregate of, and has the right to vote and dispose of, the number of
Company Common Shares set forth opposite Parent’s name on Schedule A hereto (the
“Existing Shares”); and

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the Company and Parent are entering into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Parent hereby agree as follows:

AGREEMENT

1.    Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Business Day” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday or Sunday or a day on which banks are required or authorized to close
in the City of New York or a day on which the Secretary of State of the State of
Delaware is required, or authorized, to close.

“Covered Shares” means, with respect to Parent, Parent’s Existing Shares,
together with any Company Common Shares that Parent becomes the Record Holder or
beneficial owner of on or after the date hereof.

“Company” has the meaning set forth in the Preamble.

“Company Common Share” means a common share of the Company representing limited
liability company interests in the Company.

 

-1-



--------------------------------------------------------------------------------

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of December 13, 2013, as amended.

“Existing Shares” has the meaning set forth in the Recitals.

“Member” has the meaning ascribed thereto in the Company LLC Agreement.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Proxy Designee” means a Person designated by the Board of Directors of the
Company by written notice to each of the Parties, which notice may
simultaneously revoke the designation of any Person as a Proxy Designee.

“Record Holder” has the meaning ascribed thereto in the Company LLC Agreement.

“Termination Date” has the meaning set forth in Section 5 of this Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

“Voting Share” has the meaning ascribed thereto in the Company LLC Agreement.

2.    Agreement to Deliver Written Consent. Prior to the Termination Date,
Parent irrevocably and unconditionally agrees that it shall (a) within two
(2) Business Days after the Registration Statement becomes effective under the
Securities Act (but, for the avoidance of doubt, not until such Registration
Statement becomes effective), execute and deliver (or cause to be executed and
delivered) a written consent pursuant to Section 11.10 of the Company LLC
Agreement covering all of the Covered Shares approving the Merger, the Merger
Agreement and any other matters necessary for consummation of the Merger and the
other transactions contemplated by the Merger Agreement and (b) at any meeting
of the Members of the Company (whether annual or special and whether or not an
adjourned or postponed meeting), however called, appear at such meeting or
otherwise cause the Covered Shares to be counted as present thereat for purpose
of establishing a quorum and vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares (i) in favor of the Merger, the Merger Agreement
and any other matter necessary for the consummation of the transactions
contemplated by the Merger Agreement, including the Merger, and (ii) against
(A) any action or agreement that would result in a breach of any

 

-2-



--------------------------------------------------------------------------------

covenant, representation or warranty or any other obligation or agreement of the
Company or any of its Subsidiaries contained in the Merger Agreement and (B) any
other action that could reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the Merger or any of the transactions contemplated
by the Merger Agreement or this Agreement. If Parent is the beneficial owner,
but not the Record Holder, of any Covered Shares, Parent agrees to take all
actions necessary to cause the Record Holder and any nominees to vote (or
exercise a consent with respect to) all of such Covered Shares in accordance
with this Section 2. Except as otherwise set forth in or contemplated by this
Agreement, Parent may vote the Covered Shares in its discretion on all matters
submitted for the vote of the Members or in connection with any written consent
of the Members in a manner that is not inconsistent with the terms of this
Agreement.

3.    Grant of Irrevocable Proxy; Appointment of Proxy.

(a)    FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, PARENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS, JIM DEIDIKER, AND ANY
OTHER PROXY DESIGNEE (AS DEFINED ABOVE), EACH OF THEM INDIVIDUALLY, PARENT’S
PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR
EXERCISE A WRITTEN CONSENT WITH RESPECT TO) THE COVERED SHARES SOLELY IN
ACCORDANCE WITH SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE
AND EXCEPT AS TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS
REVOKED BY THE BOARD OF DIRECTORS OF THE COMPANY) AND COUPLED WITH AN INTEREST
AND PARENT WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS
MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY
OTHER PROXY PREVIOUSLY GRANTED BY PARENT WITH RESPECT TO THE COVERED SHARES (AND
PARENT HEREBY REPRESENTS TO THE COMPANY THAT ANY SUCH OTHER PROXY IS REVOCABLE).

(b)    The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement in accordance with Section 5.

4.    No Inconsistent Agreements. Parent hereby represents, covenants and agrees
that, except as contemplated by this Agreement, it (a) has not entered into, and
shall not enter into at any time prior to the Termination Date, any voting
agreement or voting trust with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares.

5.    Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) the mutual written agreement of the Parties to terminate this
Agreement (such earliest date being referred to herein as the “Termination
Date”); provided that the provisions set forth in Sections 11 to 20 shall
survive the termination of this Agreement; provided further that any liability
incurred by any Party as a result of a breach of a term or condition of this
Agreement prior to such termination shall survive the termination of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

6.    Representations and Warranties of Parent. Parent hereby represents and
warrants to the Company as follows:

(a)    Parent is the Record Holder and beneficial owner of, and has good and
valid title to, the Existing Shares, free and clear of Liens other than as
created by this Agreement. Parent has voting power, power of disposition, and
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Covered Shares. As of the date hereof, other than
the Existing Shares and the Voting Share, Parent is not the Record Holder and
does not own beneficially any (i) shares or voting securities of the Company,
(ii) securities of the Company convertible into or exchangeable for shares or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any shares, voting securities or securities convertible into or
exchangeable for shares or voting securities of the Company. The Existing Shares
are not subject to any voting trust agreement or other contract to which Parent
is a party restricting or otherwise relating to the voting or Transfer of the
Covered Shares. Parent has not appointed or granted any proxy or power of
attorney that is still in effect with respect to any Existing Shares, except as
contemplated by this Agreement.

(b)    Parent is duly organized, validly existing as a corporation and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement by Parent,
the performance by Parent of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby have been duly and validly
authorized by Parent and no other actions or proceedings on the part of Parent
are necessary to authorize the execution and delivery by Parent of this
Agreement, the performance by Parent of its obligations hereunder or the
consummation by Parent of the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Parent and, assuming due
authorization, execution and delivery by the Company, constitutes a legal, valid
and binding obligation of Parent, enforceable against Parent in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

(c)    (i) Except for the applicable requirements of the Exchange Act, no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of Parent for the execution, delivery and
performance of this Agreement by Parent or the consummation by Parent of the
transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by Parent nor the consummation by Parent of the
transactions contemplated hereby nor compliance by Parent with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of Parent, (B) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on such property or asset of Parent pursuant to, any contract to which Parent is
a party or by which Parent or any property or asset of Parent is bound or
affected or (C) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Parent or any of Parent’s properties or assets except,
in the case of clause (B) or (C), for breaches, violations or defaults that
would not, individually or in the aggregate, impair the ability of Parent to
perform its obligations hereunder.

 

-4-



--------------------------------------------------------------------------------

(d)    As of the date of this Agreement, there is no action, suit,
investigation, complaint or other proceeding pending against Parent or, to the
knowledge of Parent, any other Person or, to the knowledge of Parent, threatened
against Parent or any other Person that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by the Company of its
rights under this Agreement or the performance by any Party of its obligations
under this Agreement.

(e)    Parent understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon Parent’s execution and delivery of this
Agreement and the representations and warranties of Parent contained herein.

7.    Certain Covenants of Parent. Parent hereby covenants and agrees as
follows, in each case except as otherwise approved in writing by the Company:

(a)    Prior to the Termination Date, and except as contemplated hereby, Parent
shall not (i) Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of any of the Covered
Shares or beneficial ownership or voting power thereof or therein (including by
operation of law), (ii) grant any proxies or powers of attorney, deposit any
Covered Shares into a voting trust or enter into a voting agreement with respect
to any Covered Shares or (iii) knowingly take any action that would make any
representation or warranty of Parent contained herein untrue or incorrect or
have the effect of preventing or disabling Parent from performing its
obligations under this Agreement. Any Transfer in violation of this provision
shall be void.

(b)    Prior to the Termination Date, in the event that Parent becomes the
Record Holder or acquires beneficial ownership of, or the power to vote or
direct the voting of, any additional Company Common Shares or other voting
interests with respect to the Company, Parent will promptly notify the Company
of such Company Common Shares or voting interests, such Company Common Shares or
voting interests shall, without further action of the Parties, be deemed Covered
Shares and subject to the provisions of this Agreement, and the number of
Company Common Shares held by Parent set forth on Schedule A hereto will be
deemed amended accordingly and such Company Common Shares or voting interests
shall automatically become subject to the terms of this Agreement.

8.    Parent Capacity. This Agreement is being entered into by Parent solely in
its capacity as a holder of Company Common Shares, and nothing in this Agreement
shall restrict or limit the ability of Parent or any Affiliate or any employee
thereof who is a director or officer of the Company to take any action in his or
her capacity as a director or officer of the Company to the extent specifically
permitted by the Merger Agreement.

9.    Disclosure. Parent hereby authorizes the Company to publish and disclose
in any announcement or disclosure required by the SEC and in the Consent
Statement/Prospectus Parent’s identity and ownership of the Covered Shares and
the nature of Parent’s obligations under this Agreement.

10.    Non-Survival of Representations and Warranties. The representations and
warranties of Parent contained herein shall not survive the closing of the
transactions contemplated hereby and by the Merger Agreement.

 

-5-



--------------------------------------------------------------------------------

11.    Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each Party; provided, however, that the Company may not
authorize any such amendment, modification or supplement unless it has first
referred such action to the conflicts committee of the board of directors of the
Company (the “Conflicts Committee”) for its consideration, and permitted the
Conflicts Committee not less than three (3) Business Days to make a
recommendation to the Company with respect thereto (for the avoidance of doubt,
the Company shall in no way be obligated to follow the recommendation of the
Conflicts Committee and the Company shall be permitted to take action following
the expiration of such three (3) Business Day period).

12.    Waiver. No failure or delay of any Party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties are cumulative and
are not exclusive of any rights or remedies which they would otherwise have
hereunder. Any agreement on the part of a Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by such
Party.

13.    Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile, email or overnight courier:

If to Parent:

 

 

Cheniere Energy, Inc.

700 Milam, Suite 1900

  Houston, TX 77002   Attn:   Sean N. Markowitz   Fax:   (713) 375-6659   Email:
  sean.markowitz@cheniere.com   With a copy to:  

Sullivan & Cromwell LLP,

125 Broad Street, New York, NY 10004

  Attn:   Francis J. Aquila     Krishna Veeraraghavan   Fax:   (212) 558-3588  
Email:   aquilaf@sullcrom.com     veeraraghavank@sullcrom.com

 

-6-



--------------------------------------------------------------------------------

If to the Company:

Cheniere Energy Partners LP Holdings, LLC

700 Milam, Suite 1900

Houston, TX 77002 Attn:   Sean N. Markowitz Fax:   (713) 375-6659 Email:  
sean.markowitz@cheniere.com With a copy to: Richards, Layton & Finger, P.A. One
Rodney Square, 920 North King Street, Wilmington, DE 19801 Attn:   Srinivas M.
Raju   Kenneth E. Jackman Fax:   (302) 498-7701 Email:   raju@rlf.com  
jackman@rlf.com

or to such other persons or addresses as may be designated in writing by the
Party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
Party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission if sent by facsimile or email (provided
that if given by facsimile or email such notice, request, instruction or other
document shall be followed up within one (1) Business Day by dispatch pursuant
to one of the other methods described herein); or on the next Business Day after
deposit with an overnight courier, if sent by an overnight courier.

14.    Entire Agreement. This Agreement (including any schedules hereto), the
Merger Agreement and the Company Disclosure Letter constitute the entire
agreement and supersede all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties, with
respect to the subject matter hereof. EACH PARTY HERETO AGREES THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR THE MERGER
AGREEMENT, NEITHER PARENT NOR THE COMPANY MAKES OR RELIES ON ANY OTHER
REPRESENTATIONS, WARRANTIES OR INDUCEMENTS, AND EACH HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS, WARRANTIES OR INDUCEMENTS, EXPRESS OR IMPLIED, AS TO THE
ACCURACY OR COMPLETENESS OF ANY OTHER INFORMATION, MADE BY, OR MADE AVAILABLE
BY, ITSELF OR ANY OF ITS REPRESENTATIVES, WITH RESPECT TO, OR IN CONNECTION
WITH, THE NEGOTIATION, EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE TO THE OTHER OR THE OTHER’S REPRESENTATIVES OF ANY DOCUMENTATION OR
OTHER INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING. No Party
shall be bound by, or be liable for, any alleged representation, promise,
inducement or statement of intention not contained herein or in the Merger
Agreement.

 

-7-



--------------------------------------------------------------------------------

15.    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement,
with the exception of those rights conferred to the Conflicts Committee in
Section 11.

16.    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

17.    GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE.

(a)    THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The Parties hereby irrevocably submit to the personal jurisdiction of the Court
of Chancery of the State of Delaware or, if such Court of Chancery shall lack
subject matter jurisdiction, the federal courts of the United States of America
located in the State of Delaware, solely in respect of the interpretation and
enforcement of the provisions of (and any claim or cause of action arising under
or relating to) this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated by this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that they are not subject thereto or that such action, suit or proceeding may
not be brought or is not maintainable in said courts or that the venue thereof
may not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the Parties irrevocably agree that all claims
relating to such action, proceeding or transactions shall be heard and
determined in such courts. The Parties hereby consent to and grant any such
court jurisdiction over the person of such Parties and, to the extent permitted
by Law, over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 13 or in such other manner as may be permitted by Law
shall be valid and sufficient service thereof.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY

 

-8-



--------------------------------------------------------------------------------

MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 17.

(c)    The Parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the Court of Chancery of the State of Delaware or, if said
Court of Chancery shall lack subject matter jurisdiction, any federal court of
the United States of America located in the County of New Castle, Delaware, this
being in addition to any other remedy to which such Party is entitled at law or
in equity. In the event that any action is brought in equity to enforce the
provisions of this Agreement, no Party shall allege, and each Party hereby
waives the defense or counterclaim, that there is an adequate remedy at law.
Each Party further agrees that no other Party or any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this
Section 17(c), and each Party irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

18.    Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any Party without the
prior written consent of all other Parties, and any such assignment without such
prior written consent shall be null and void; provided, however, that no
assignment shall limit the assignor’s obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.

19.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

20.    No Presumption Against Drafting Party. The Parties have participated
jointly in negotiating and drafting this Agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.

[The remainder of this page is intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused to be executed or executed this
Agreement as of the date first written above.

 

CHENIERE ENERGY PARTNERS LP

HOLDINGS, LLC

By:  

/s/ Sean N. Markowitz

Name:   Sean N. Markowitz Title:  

General Counsel and Corporate

Secretary

CHENIERE ENERGY, INC. By:  

/s/ Michael J. Wortley

Name:   Michael J. Wortley Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Cheniere Energy, Inc.       212,953,991 Company Common Shares